Baldwin, J.
(dissenting). In my opinion the methods of judicial procedure essential to due course of law were not pursued upon the trial of the case at bar before the judge of the Superior Court.
His finding states that he should have held that the construction of part of the railway, which the applicant alleges that it desired to construct, was of public convenience and necessity, had he not been of opinion that it had not the financial ability required for the undertaking.
In determining whether a town should be charged by order of court with the duty of laying out and maintaining a new highway, on the ground that it is required by common convenience and necessity, it is proper to consider the probable outkiy required for the improvement and the ability of the municipality to sustain such a burden. An expensive road, to connect a city with an important suburb, might be a matter of common necessit3r, when it would be unreasonable to require the construction of one not costing half as much, between the center of a country town and one of its outlying school districts. Common convenience is not to be promoted by any public work which must lead to oppressive taxation.
In the case at bar, issue was joined on the question whether public convenience and necessity required a certain extension of the petitioner’s railway; but it was not one to be built at public expense. The burden was to be borne wholly by the petitioner, and the company was desirous to assume it. It was incorporated for this purpose, among others; and the legislature presumably had it in view when they prescribed the amount of its capital stock in the charter. In addition to the funds that might be thus subscribed, the general laws authorized street railways to be mortgaged for three fourths of their cost. The contemplated extension it is found, was likely to cost $170,000. The authorized capital, not 3mt subscribed, exceeded in amount a fourth of that sum. A mortgage therefore might be executed which would *634provide for the residue. Whether such a financial scheme could be successfully carried through, was not, in my opinion, a matter to be determined in this proceeding by a judge of the Superior Court. Obtaining a favorable finding from him as to public convenience and necessity was a condition precedent to the exercise of the franchise to build. Until the company was in a position to exercise it, it could hardly be expected to enter upon the work of endeavoring to increase its capital or borrow upon the security of a mortgage which as yet had nothing upon which to rest. It was enough for it, I think, to show an intention and desire to build the extension, and corporate power to raise the necessary funds, in the ordinary way, by issues of stock and bonds.
The evidence on which Judge Wheeler based his conclusions as to the applicant’s financial ability, was admitted against its objections. It was, in my opinion, wholly irrelevant to the cause, and if it be such, the judgment which rested upon it had no legitimate foundation.
Statutes may modify methods of judicial procedure in any manner and to any extent, provided the substantial rights of the parties are preserved. An application like that now before us presents for determination a judicial question. It was brought before a judge of the Superior Court, exercising the judicial power confided to that court, under the provisions of the Constitution. The legislature could rightfully make his determination final and conclusive, notwithstanding any departures from the usual methods of procedure, so long as there were none from those fundamental rules which must govern every contest before a court of justice to make it such a court. One of those rules is that the judgment cannot go beyond the issue. Another is that it must rest on facts which are pertinent to the issue.
I am unwilling to impute to the General Assembly an intent to make any finding by a judge of the Superior Court, upon a judicial question between parties to a proceeding involving both important rights of property and matters of high public concern, final and conclusive, as respects the general appellate powers of this court, when it appears upon *635its face that the decision turned upon evidence that had absolutely no bearing on the matter in controversy. I therefore dissent from the judgment of the court.
In this opinion TORRANCE, J., concurred.